Citation Nr: 1144973	
Decision Date: 12/08/11    Archive Date: 12/14/11	

DOCKET NO.  08-26 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts



THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia, claimed as the residual of inservice head trauma.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The appellant served on active duty from October 30, 1979 to January 23, 1980.  

This case comes before the Board of Veterans Appeals (Board) on appeal of a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

This case was previously before the Board in July 2010, at which time it was remanded for additional development.  The case is now, once more, before the Board for appellate review.  

The Board notes that, in a May 2005 rating decision which has now become final, VA denied entitlement to service connection for depression.  However, the appellant's current claim is for an acquired psychiatric disorder, to include, specifically, schizophrenia.  Significantly, there currently exists no evidence that the appellant has, in fact, been diagnosed with depression.  In that regard, where there is a final agency decision denying a claim based on a particular diagnosis, and subsequently, a new and different diagnosis (such as schizophrenia) is submitted for VA's consideration, the second diagnosis must be considered factually distinct from the first, and must be considered to relate to a separate claim.  See Boggs v. Peake, 520 F. 3d 1330 (Fed. Cir. 2008).  Accordingly, the issue of entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia, will be addressed by the Board on a de novo basis.  


FINDINGS OF FACT

1.  A chronic acquired psychiatric disorder, to include schizophrenia, is not shown to have been present in service, or for some time thereafter, nor is it the result of any incident or incidents of the appellant's period of active military service.  

2.  To the extent that the appellant currently suffers from a personality disorder, that pathology does not represent a disease or injury within the meaning of applicable legislation governing the award of monetary benefits.  


CONCLUSION OF LAW

A chronic acquired psychiatric disorder, including schizophrenia, was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 2002); 38 C.F.R. § 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In the case at hand, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to whether the appellant was provided an appropriate application form, or the completeness of his application.  VA notified the appellant in correspondence of July and October 2007 of the information and evidence needed to substantiate and complete his claim, to include notice of what part of that evidence was to be provided by him, and what part VA would attempt to obtain.  

VA has also fulfilled its duty to assist the appellant in obtaining identified and available evidence needed to substantiate his claim.  As to the issue currently before the Board, there is no evidence that additional records have yet to be requested, or that a VA examination is in order.  

Service Connection

In reaching this determination, the Board has reviewed all the evidence in the appellant's claims file, which includes his multiple contentions, service treatment and administrative records, and both VA and private treatment records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the appellant's claim, and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F. 3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

The appellant in this case claims entitlement to service connection for an acquired psychiatric disorder, to include, specifically, schizophrenia.  In pertinent part, it is contended that the appellant's current psychiatric pathology had its origin as the result of the claimant allegedly being struck in the head by a brick while on active military service.  

In that regard, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. 
§ 1131.  Service connection may also be granted for any disease initially diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed disability, there must be competent evidence of that disability; medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed inservice disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Alternatively, service connection may be awarded for a "chronic" condition when:  (1) a chronic disease or disability manifests itself and is identified as such in service (or within the presumptive period under 38 C.F.R. § 3.307) and the appellant currently has the same condition; or (2) a disease manifests itself during service (or during the presumptive period) but is not identified until later, there is a showing of continuity of symptomatology after discharge, and the medical evidence relates the symptomatology to the appellant's present condition.  See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b).  

Finally, where a veteran served for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and a psychosis becomes manifest to a degree of 10 percent within one year of date of termination of such active duty service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In the present case, service treatment records fail to disclose that, at any time during the appellant's period of active military service, he was struck in the head by any object, much less a brick.  Nor is there any evidence that, during the appellant's relatively short period of active military service, he received either a diagnosis of or treatment for a chronic acquired psychiatric disorder.  In point of fact, in a Community Mental Health Activity report dated in December 1979, it was noted that the appellant had no disqualifying mental disease or condition sufficient to warrant disposition through medical/psychiatric channels.  Rather, the appellant was described as having no motivation, in addition to a negative attitude toward his training, which, in conjunction with his apparent inability to adapt, strongly suggested that he should be considered for separation from service.  

The earliest clinical indication of the presence of a chronic acquired psychiatric disorder is revealed by private records of hospitalization dated in August and September 1981, almost two years following the appellant's discharge from service, at which time he received a diagnosis of chronic paranoid schizophrenia.  Significantly, even were the appellant's schizophrenia (a psychosis) to have become manifest somewhat sooner, the appellant, having served less than 90 days of active military service, is not entitled to the one year presumption of service incurrence where such disabilities are shown to a compensable degree within the first year following service discharge.  

The Board acknowledges that, since receiving the diagnosis of paranoid schizophrenia, the appellant has received other psychiatric diagnoses, to include psychosis not otherwise specified, undifferentiated schizophrenia, and mixed/antisocial personality disorder.  However, on no occasion have any of these disabilities been attributed to the appellant's period of active military service.  Moreover, pursuant to applicable law and regulation, personality disorders are not diseases or injuries within the meaning of applicable legislation governing the award of compensation benefits.  See 38 C.F.R. § 3.303(c).  

In evaluating the appellant's claim, the Board has a duty to assess the credibility and weight to be given to the evidence of record.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  In that regard, the appellant has attributed the origin of his current psychiatric disorder to a blow to the head while on active military service.  As noted above, however, there currently exists no evidence that, at any time during the appellant's period of active military service, he suffered any form of head trauma.  Nor is there evidence that, at any time during the appellant's period of active military service, he developed a psychiatric disorder.  Significantly, for service connection to be established by continuity of symptomatology, there must be medical evidence which relates a current condition to that symptomatology.  Savage.  In this case, there is no such medical evidence suggesting a link between the appellant's current psychiatric disorder and his military service.  

The Board acknowledges the appellant's statements regarding the origin of the disability currently on appeal.  However, the Board rejects those assertions to the extent that the appellant seeks to etiologically relate his current psychiatric disorder to active military service.  The appellant's statements and history, it should be noted, when weighed against the other objective evidence of record, are neither credible nor of any particular probative value.  Significantly, the appellant, as a lay person, is not competent to create the requisite causal nexus for the disability at issue.  Rather, evidence which requires medical knowledge must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education, none of which the appellant possesses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Based on the aforementioned, the Board is unable to associate the appellant's current psychiatric disorder with any incident or incidents of his period of active military service.  Accordingly, the preponderance of the evidence is against the claim, and service connection for the disability in question must be denied.  


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia, claimed as the residual of inservice head trauma, is denied.  


	                        ____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


